The Attorney                General               of Texas
                                         September        13,    1978
JOHN   L. HILL
Attorney General


                   Honorable Joe Resweb-er                              Opinion No. H- 1242
                   Harris County Attorney
                   Harris County Courthouse                             Re: Control of the preparation
                   Houston, Texas 77002                                 of county warrants.

                   Dear Mr. Resweber:

                         You ask:

                               Can the Harris County      Commissioners Court assign the
                               preparation of Harris      County Flood Control warrants,
                               prior .to auditing and      final disposition, to either the
                               County Clerk or the        Harris County Data Processing
                               Department?

                          Control of the preparation and processing of county warrants is vested
                   by statute in the County Auditor of Harris County. V.T.C.S. art. 1656a. In
                   counties having a population of 190,000 or more the auditor is to “prescribe
                   the system of accounting for the county and the forms to be used by the
                   District Clerk,~ the District Attorney and all county and precinct officers. . .
                   in the collection and disbursement of county revenues.” He is given power to
                   “adopt and enforce such regulations . . , as he may deem essential to the
                   speedy end proper collection and checking of, and accounting for, the
                   revenues and other funds and fees belonging to the county. . . .” -See Attorney
                   General Opinion C-218 (1964).

                          The Harris County Commissioners Court has no authority to assign the
                   preparation of Harris County warrants to any officer or department, since the
                   county auditor has responsibility for the preparation of the warrants. See
                   V.T.C.S. art. 1650. The rule is the same for the preparation of warrants for
                   the Harris County Flood Control District. Article 8280-120, section 8 makes
                   applicable to the district “all existing [sItate fllaws . . . applicable to . . . the
                   receipt and disbursement of, and accounting for, public funds in Harris
                   County.”

                                                      SUMMARY

                               The Commissioners Court of Harris County has no
                               authority to assign the preparation of Harris County or




                                                     p.   4944
Honorable Joe Resweber   -   Page 2    Cl-1242)



          Harris County Flood Control Iktrict warrants to any officer
          or department, since the co&y auditor has responsibility
          for preparation of the warrank

                                        Very   truly yours,




                                        Attorney General of Texas

APPROVED:




C. ROBERT HEATH, Chairman
Opinion Committee




                                 p.   498